Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The issue before us is whether the accused was prevented from showing that he did not receive a fair post-trial review.
After an eight-day trial, a general court-martial convicted the accused of a number of offenses, including larceny of over $16,000.00, committed while serving as commissary steward at Fort *522Jay, New York. It sentenced him to a dishonorable discharge, total forfeitures and confinement at hard labor for five years. The convening authority approved the findings of guilty and the sentence. When the case came up for review before the board of review, appellate defense counsel moved for an order to take testimony to support a claim that, while signed only by the staff judge advocate, the post-trial review was actually prepared by Major Kennison, an assistant staff judge advocate, who, because of previous involvement with the prosecution, was disqualified from participating in the review. In an affidavit, in support of the motion, civilian defense counsel alleged, in part, that Major Kennison had told him and others that he was prejudiced against the accused “because of his intimate connection with the case from its pre-trial stages onwards.” Counsel’s affidavit also indicated he was refused information by the staff judge advocate on whether Major Kennison took part in the post-trial review. The board of review denied the motion on the ground that the supporting papers did not raise a “substantial question concerning the regularity” of the review. Later, appellate defense counsel filed a formal assignment of errors contending, among other things, that the accused had been deprived of the ■opportunity to show he was not accorded a fair review. The assignment was supported by a statement by military defense counsel to the effect that he had located and had a telephone conversation with a retired warrant officer who had served in the office of the ■staff judge advocate at the time of this case. He said he was told by the warrant officer that Major Kennison had “engineer [ed] the prosecution” of the case, and that the Major had actually written the staff judge advocate’s review. The substance of this conversation was reduced to affidavit form. Although verifying its essential correctness on several occasions, the warrant officer refused to sign it. He gave the following reason for his refusal:
“. . . [Ajfter giving the affidavit serious thought I have come to the decision that I cannot really make a true statement on the Hardy case— everything is so uncertain in my mind.”
The board of review again denied the accused any relief. However, it noted that if the “disqualification of the reviewer [had] appeared as a matter of record,” the accused would have been entitled to a new review.
It is well settled that an accused is entitled to a fair and impartial review. The review here was signed by the staff judge advocate whose competency is not challenged. The record, therefore, shows no irregularity. However, appellate defense counsel have called our attention to the fact that on September 25, 1958, The Judge Advocate General of the Army directed that the staff judge advocate’s review be signed “only by the S.J.A.” DA Message 367625, dated September 25, 1958. The review is dated almost four months after this order. Appellate defense counsel, therefore, contend there is no presumption that the staff judge advocate alone prepared the review. The board of review answered this contention by observing that a staff judge advocate may properly have the assistance of a staff member in the preparation of a post-trial review. United States v Kema, 10 USCMA 272, 27 CMR 346. When the staff judge advocate signed the review in his own name, said the board of review, he thereby assumed full responsibility for the final review, and, consequently, “there . . . [was] no occasion for further inquiry.” The board of review held that in the absence of any indication that the staff judge advocate was assisted by others, the review can be judged only by its content.
The right to challenge the validity of the post-trial review does not depend upon the anonymity of those who participate in its preparation. We have held that a review prepared by an assistant staff judge advocate, who is disqualified because of prior participation in the case, impairs the impartiality of the review, despite the fact that the review is thereafter read and concurred in by the staff judge advocate, who has *523himself had no previous connection with the case. In United States v Hightower, 5 USCMA 385, 18 CMR 9, we expressly rejected the Government’s contention that the assistant staff judge advocate is merely the amanuensis of the staff judge advocate and that the former’s bias cannot affect the validity of the review. In part we said:
“One final point urged by the Government requires consideration. The Government contends that inasmuch as Captain Hudson prepared the report as Assistant Staff Judge Advocate, he was, essentially, only an amanuensis for the Staff Judge Advocate. The latter had no previous connection with either case, and, consequently, there is no violation of Article 6(c). This argument was adopted by the board of review below. However, some months after publication of the opinion by the board of review, this Court decided United States v Crunk, 4 USCMA 290, 15 CMR 290. In that case, the person who had acted as law officer at the trial later prepared the post-trial review, in conjunction with a civilian attorney. There, as here, the staff judge advocate noted that he concurred in the opinions and recommendations of the reviewers. In a unanimous opinion, we held such conduct to be prohibited by Article 6 (c). After pointing out that ‘mere concurrence’ did not show compliance with the Code requirement for an impartial review by the staff judge advocate, we said:
. . Aside from that, the Article is intended to prevent a participant at the trial level from influencing the action of the convening authority, and it would be platitudinous reasoning for us to reach a conclusion that the disqualified officer did not assist in inducing the approval of the findings and sentence.’ ”
In our opinion, the accused has presented more than a naked charge of unfairness. He has named a particular individual as the draftsman of the post-trial review and has presented evidence which indicates the draftsman was actively connected with the prosecution of the case and the post-trial review. Judicial inquiry may show the charge is exaggerated, or that the staff judge advocate made a complete and independent review. But on the showing made by the accused, further inquiry into the matter is warranted. See United States v Hood, 9 USCMA 558, 26 CMR 338; United States v Proctor and Gamble, 28 L W 2599 (US DC NJ).
We return the record of trial to the board of review for further proceedings consistent with this opinion. See United States v Allen, 8 USCMA 504, 25 CMR 8.
Judge FERGUSON concurs.